Citation Nr: 0945110	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for a psychiatric disorder, to include major depression, 
panic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from July 1992 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for major depressive disorder with panic 
disorder and PTSD, and assigned a 30 percent evaluation, 
effective July 8, 2005.

In an October 2006 rating decision, the RO granted an 
increased, 50 percent evaluation for the service connected 
psychiatric disorder, effective from July 8, 2005.  The 
Veteran has elected to continue his appeal, and maintains 
that he should be evaluated as 70 percent disabled.

The issue has been recharacterized to better reflect the 
allegations and evidence of record.

Referral of a claim for a total disability evaluation based 
on individual unemployability (TDIU) is not appropriate, as 
the Veteran has specifically limited his claim to entitlement 
to a 70 percent evaluation, and because the evidence of 
record shows that he continues to be employed.


FINDING OF FACT

The Veteran's psychiatric disorder is manifested by suicidal 
ideation, impaired impulse control marked by irritability and 
acts of violence, depression, panic attacks, memory 
impairment, difficulty adapting to work settings, social 
isolation, and hypervigilance, resulting in significant 
occupational and social impairment.  Total occupational and 
social impairment is not shown.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but 
no higher, for a psychiatric disorder have been met.  
38 U.S.C.A. § 1155, 5107 (2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411, General Rating Formula for 
Mental Disorders (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial assignment of an evaluation following the grant of 
service connection for a psychiatric disorder.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   VA has 
provided repeated VA examinations, and has obtained complete 
service treatment records.  While the Veteran has indicated 
that ongoing treatment records are available, he has not 
identified the provider of such treatment so that VA may 
assist him in obtaining the records, nor has he submitted 
those records himself.  In light of this favorable decision 
granting in full the benefit sought by the Veteran on appeal, 
however, he is not prejudiced by the failure to obtain these 
records.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated according to the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, under Diagnostic Code 
9411.  The Schedule provides that occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

The criteria for a 70 percent rating include occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The criteria for a 100 percent rating include total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name,.  38 C.F.R. 
§ 4.130. 

Service treatment records reveal that while on active duty, 
the Veteran was treated several times for psychiatric 
problems associated with marital discord.  He attempted 
suicide in 1999 by taking an overdose of Tylenol.  He was in 
fact discharged due to mental health issues.  He had 
difficulty dealing with stressful circumstances.  Suicidal 
thoughts were reported immediately prior to discharge, and 
the Veteran was categorized as high risk.  

A VA psychiatric examination was conducted in September 2005.  
The claims file was not reviewed in conjunction with the 
examination, but the Veteran appears to have supplied an 
accurate history to the examiner.  The Veteran complained of 
insomnia, hypervigilance, irritability, and flashbacks.  His 
mood was depressed, and he had passive thoughts of death, but 
no current suicidal ideation.  The Veteran was awakened 
several times a week by nightmares of combat in Iraq.  
Medications were somewhat effective in treating symptoms, but 
they made the Veteran feel sedated during the day.  He had 
been hospitalized in August 2005.  The Veteran was studying 
for a master's degree, and was working in sales.  He reported 
difficulty at work due to depression, irritability, low 
motivation, and hypervigilance.  He had difficulty focusing 
to accomplish household tasks, but was able to perform 
activities of daily living without a problem.  He did not 
socialize a great deal, as he felt irritable and isolative.  
On interview, the Veteran was well oriented, with appropriate 
appearance and hygiene.  Motivation and mood were 
"abnormal," but depression did not impair his ability to 
function independently.  He was irritable, but denied 
interpersonal violence.  He had panic attacks up to three 
times a week.  Speech appeared normal, but thought processes 
were not due to a preoccupation with Iraq combat.  The 
Veteran reported memory problems, and denied hallucinations, 
delusions, or obsessional rituals.  A drinking problem was 
reported in the past, as "self-medication," but the Veteran 
did not currently drink.  A Global Assessment of Functioning 
(GAF) score of 52 was assigned.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). 

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Included in this definition is that a person is 
unable to keep a job.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

In an August 2006 statement, the Veteran reported that he 
struggles with his depression every day.  He had held five 
jobs since his discharge, and had moved four times.  He had a 
great many marital problems, and it was hard to merely get 
out of bed each day.  

A second VA mental disorders examination was conducted in 
September 2006.  The claims file was reviewed in connection 
with the examination.  The Veteran reported having flashback 
dreams of events in Iraq three to four times a week, as well 
as flashbacks when confronted with triggers such as a dirty 
human smell, heat, or bugs.  He avoids reminders of Iraq when 
possible.  The Veteran has been married three times; he had 
been separated from his current wife until recently.  He 
reported a history of irritability and violence against 
property, such as punching doors or breaking tables.  Sleep 
was variable.  He will sleep excessively for several days, 
then be up for several days without any sleep.  Other times 
he sleeps three to four hours a night.  Irritability often 
mirrored his sleep pattern, as did his concentration.  The 
Veteran was hypervigilant with a heightened startle reflex.  
He had suicidal thoughts, and had made plans at times.  The 
Veteran worked a late shift as an aircraft mechanic at Hill 
Air Force Base.  He continued to abstain from alcohol.  On 
interview, the Veteran was well oriented, and showed good 
hygiene.  Speech was normal in rate and rhythm.  His mood was 
depressed and anxious, and the Veteran was tearful and sad.  
Memory was intact, and thought processes were linear and goal 
directed.  The Veteran's thought content showed 
discouragement.  Active suicidal or homicidal ideation was 
not present.  The examiner diagnosed a mood disorder NOS, but 
also commented that there was a lot of supporting evidence 
for bipolar mood disorder.  A GAF score of 50 was assigned.

In a November 2006 statement, the Veteran reported that he 
misses two or more days of work a month due to depression.  
He has difficulty with his relationships.  He feels lost and 
does not know what to do.  He had a hard time making 
decisions and sticking with them.  The Veteran had thought 
about committing himself, but did not think more 
hospitalization would help, as it had not in the past.  He 
had serious mood swings, flashbacks, and nightmares.  Sleep 
was difficult.  He felt that "in the recent few years I have 
barely been able to function."

The Veteran reiterated his complaints in a January 2007 
statement.  He missed work often due to depression, and was 
having family problems.  He thinks of suicide every day; he 
fears being hospitalized, losing his job, and not being able 
to provide for his family.  

Although the Veteran has not demonstrated all the listed 
criterion for a 70 percent evaluation, the disability picture 
presented does more closely approximate the criteria for that 
evaluation.  He had chronic suicidal ideation, with at least 
one gesture.  The Veteran is highly irritable, and while he 
has not been violent towards other people, he does report 
acting out physically on furniture.  He demonstrably has 
difficulty dealing with stress; the Veteran found it 
difficult to find work after service, and has had the most 
success in returning to the routine surroundings of a Air 
Force base.  His marriage remains troubled, and no examiner 
notes friends or a social life.

The Veteran does retain some level of social and occupational 
functioning, however.  There is no showing of impaired 
reality testing or grossly inappropriate behavior.  He is not 
a danger to himself or others, and has in fact taken steps to 
avoid such by seeking treatment and stopping his alcohol use.  
Total impairment is not shown. 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference with employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

Accordingly, an increased rating of 70 percent, but no 
higher, is warranted for PTSD.


ORDER

An increased initial evaluation of 70 percent for a 
psychiatric disorder, to include major depression, panic 
disorder, and PTSD, is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


